                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


NANCY DEMARCUS

       Plaintiff,
v.                                                  CASE NO.: 8:20-cv-1106-T-33AEP

WEST FLORIDA - MHT, LLC d/b/a
TAMPA MEMORIAL HOSPITAL,

      Defendant.
__________________________________/

                                   NOTICE OF MEDIATION

       In accordance with this Court’s June 13th, 2020 Order (see Dkt. 14-15), Plaintiff, NANCY

DEMARCUS (“Plaintiff”), respectfully notifies the Court that the parties have selected and agreed

upon a mediation date with mediator Mark Hanley on December 1, 2020 via videoconference at a

time convenient for both the mediator and parties on or before December 1, 2020.

       Dated this July 17, 2020.

                                            Respectfully submitted,


                                            /s/ Patrick K. Elliott
                                            PATRICK K. ELLIOTT
                                            Florida Bar Number: 1000970
                                            THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC
                                            100 S. Ashley Drive, Suite 600
                                            Tampa, FL 33602
                                            Direct Dial: (813) 379-3090
                                            Facsimile: (813) 433-5126
                                            Email: elliottp@employmentandconsumerlaw.com
                                            Email: assistant@employmentandconsumerlaw.com
                                            Attorney for Plaintiff
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 17, 2020, the foregoing was electronically filed using

the CM/ECF system, which will send a notice of electronic filing to all counsel of record.


                                             Respectfully submitted,


                                             /s/ Patrick K. Elliott
                                             PATRICK K. ELLIOTT




                                               -2 -
